Pratt, J.
The complaint herein alleges “that the defendant herein, willfully and maliciously contriving, did unlawfully and illegally * * * alienate the affections of plaintiff’s husband by false, slanderous, and malicious reports, to-wit, that the plaintiff was a prostitute, etc., and divers other false, *40malicious, and slanderous words; also, that, by reason thereof, plaintiff’s home was broken up, and the affections of her husband alienated.” The last clause alleges the special damages suffered by reason of the utterance of the slanderous words. The complaint, therefore, states the facts constituting the cause of action. We may call it an action of slander, or one in the nature of seduction; the former, 1 think, more nearly describes it; but if it is either, it was one not proper to be brought before a justice of the peace, and hence the costs, as finally adjusted, were correct. This is clearly an action for a personal injury, and under section 3343, subd. 9, such an action includes “libel, slander, seduction,” etc., “or any other actionable injury to the person of the plaintiff or of another.” It seems to be clearly the intent of the Code that actions of this nature shall not be tried before a justice of the peace, and that, where the recovery is less than $50, the costs shall not exceed the 'recovery. We think the order is right, and must be affirmed.